.~i%.pe
                            25,'$951.

Hon. John B. Stapleton   ~~ 'OpinionNo, V-1194
District Attorney
110th Judicial ,Dist,rict5 :,URes,Authority of the county
Floydada, Texas                   boarclof school trustees
                                  to consolidate certain
                               ,' elementary school dis-
                               '. tricts withina rural,
                                '..highschool district
                                 ..
          ~.                    .:,:tary
                                       districts.
            We refer to your opinion request conc'erningthe
 autborlty ~ofa county school board acting untler;Article
.2922-18 or ?922f, V,C,S., to'.consolidate certain elemen-
 tary school districts within a rural highhschool,district
-with..~contiguous~
                  elementary districts under these-submitted
 facts:                                             :.
           :?Under'the provisions of Arts. 2922a
      and 2922c;V.C.S., on Aug~ust21, 1946,. the ~'*
     .~CountyBoard of School Trustees of'Floyd
      County established the Lbckney Rural High
     ;.SchoolDistriqt.No.A,,bygrouping the fol-
     -1owing'comiuon'school districts, viz~.: Lock-
    Y'ney,.No.A, Ramsey No'.2Ts Pleasant Valley
     ~'No.2, Irick No. 1, Prairie.Chapel,No.25,
      and~SterlegNo. 30, .Mo school of any sort,
    .:elementary or..otherwise,,has been operated
      in any of these elementary districts, ex-
    :~;cepttheLocUeyCommon School District Ro.
 .~ A, since~~thescholastic year 1946-19470.Dur-
      ing ally.of,$&isperiod all of.the students of
      all grades, both elementary and~high school,
      of all of the component elementary districts
      have.attended the.school operated in the said
      Lockney ConsnonSchool District No. A, which
      school has beenunder,the control a~ndmanage-.
      mentof the Board of Trustees of ;he Lockney
      Rural lIighSchool District Ro. A.
          More specifically;your questions are in sub-
stance as follows:
 Hon. John B. Stapleton, page'2   (V-1194)


           Does the Gllmer-Alkin "dormant school"
      statute, Article 2922-18,V.C.S. (S.B. 115
      Acts 51st Leg., R.S. 1949, ch. 334, p. 6251,
      authorize or empower the Floyd County School
      Board to consolidateelementary school dls-
      trlcts within a rural high school district
      wlth a contiguous elementarydistrict in the
      rural high school district under the submit-
      ted facts?
           Rnder Article 2922f, V.C.S., as amended,
      may the Floyd County School Board consolidate'
      the five elementary school districts (Ramsey
      No. 27, Pleasant Valley No. 2, Irick No: 1,
      Prairie Chapel No. 25, Sterley No. 30) with
      the remaining contiguouselementary school
      district (LockneyNo. A) in the Lockney Rural
      High School.District No. A, under the submlt-
      ted facts?
           You state that the Lockney Rural High School
 Dlstrict~was created by the grouping of six common school
 districts under the provislons of Articles 2922a and
 2922c, V.C.S. Article 2922b provides that a rural high
 school district so formed shal.1be classifiedas a com-
 mon school district and, further, that the districts
 composing the rural high school Bistrlct ohaJ.1thereafter
 be referred to as elementary school districts* Thus the
 six named districts became component elementary districts
 comprising one rural high school district. Rural HZ&h
 School Dist. No. 5 of Handera County v. Indenendent S%hool
 bist., 207 S w 2 661 (Tex.Civ.App.1947 error ref n.r.e.);
 me    ex rel':Loie v. Cadenhead, 129 S.WlZd 743 (Te;.Clv.
 -39,       erxor ref.).
           Rural high school districts thus formed are con-
 trolled and managed by a single board of trustees. Art.
*-2922eand Art. 2774a, Sec. 4, V.C.S. The several boards
 &f~trustees of the common school districts were replaced
 by the rural high school district board which governs the
 elementary and the high schools of the entire district.
          v. Mauldln, 32 S.W.2d 235 (Tex.Clv.App.1930);
          ard of S~ZioolTrustees v.~Wilson, 5 S.W.2d 805
           pp. 1928). Rural high school distrlcta are au-
 thorlzed, upon elections for those purposes, to assume
 outstandingindebtednesses of the various component dls-
 trlcts and to levy uniform taxes throughout the rural high
 school district. Arts. 292211and 29221, V.C.S.
                                                .,,.,,...,   Ron. John B. Stapleton, page 4   (V-1194)


          Therefore, in answer to your first question, it
is our opinion that Article,2gZ+18 has no application to
elementary districts within an active rural high school
district, even though no school has been operated in the
elementarv district for tvo. succeesivs ysars. If no
school had been operated in the entire rural high school.
district for the period of time set out in Article 2922-
18, that statute tight have application. Kowever, it is
not necessary to decide that point under the facts you
have submlttsd, and we express no opinion on it.
          In connectionrrlththe second question stated
herein, Article 2922f, V.C.S., as amended (H.B. 53, Acts
51st ~Lq., R.S. 1949, ch. 52, p. 86),,provides in part as
follovs:
          “The county board of school trustees
   ~~shall-not have the authority to abolish or
     consolidateany elementary school tiistrict.
     already established except ~uponthe vote of
   ‘~8majority of the qualified electors resid-
     zingin such elementary district;~pro~idod,
    however, that when any elementary s$hooZ
     district fails to have an average daily at-
     tenclancethe preceding scholasticyear in
     the school or schools within said district
     of at least twenty pupils, it may be discon-
   tinued by the board of trustees of the rural
     ligh school.district and said district may
     be abolished by the county board of school
     trustees and.consolidatedby said county
     board with another contiguouselementary
     school district, a.ndsaid consolidation
     shall be for all purposes, and said con-
     s,olidateddistrict shall be consideredas
     one elementary school district, . . .e
*
 .-       The submittea facts state that no school of any
sort has been operated in any of the elementary.&ktricts
of the Lookney Rural High School Mstrict No. A, except
the Lockney elementary district, since the scholastic year
1946-1947. ,Presumably,in accordance with Article 2922P,
the schools which might have been operate& in the other
five el.ementarydistricts In the 1946-1947 year were dls-~
continued by the board of trustees of the rural high SchoOl
district. CLearly, there has been no school operated in
these five districts during the last three scholastic years.
         Under the twenty-pupilproviso of Article 2922f,
ai amenaea, the county board of trustees is authorized to
.   .   .




             Hon. John B. Stapleton, page 5   (V-1194)


              abolish and consolidate an elementary district or districts
              where the board of trustees of the rural high school dis-
              trict has discontinued the operation of a school within
              the elementary district or districts which failed to have
            .~a-daily average attendance of atleast twenty pupils the
              preceding scholastic year. The county school board may
              consolidate such an elementary district or districts with
              another elementary distrrct within the rural high school
              district. Article 2922f, as amended, expressly so pro-
              vide.s. Under the facts s'cated,there were no schools
              operated during the scholastic years of 1947-194-8,194.8-
              1949, and l$%g-1950 in five of the elementary districts.
                       .~
                        Accordingly, we are in agreement with your opin-
              ion that under Article 2922f, as amended, the Floyd County
              Board of School.Trusteeshas the authority to abolish the
              following elementary school districts within the Lockney
              Rural High School District and to consolidate them with
              the'contiguousremaining elementary district for all pur-
              poses: Ramsey No. 27, PleasantValley No. 2, Irick No. 1,
              Prairie Chapel No. 25, Sterlny No. 30.


                       Article 2922-18, V.C.S, has no applica-
                  tion to elementary school~districts'within an
                  active rural high school district, even though
                  no school has been ooerated in the elementarv
                  district for two successiveyears. Att'y~Gen.
                  OP. V-856   (1949).~
                      W-i&e the board of trustees of a rural
                 Ngh.sChool district has discontinued the
                 operation of schools within a component ele-
                 mentary school district upon failure to have
                 an average daily attendance of at least twenty
                 pupils the preceding scholastic,year, the coun-
             .I  ty board of school trustees has the authority,
                 without an election, to abolish the elementary
              *' school district and to consolidateit with
                 another contiguous elementary dfstric'twithin
                 the rural high school district. Art. 2922f,
                 V.C.S.
            APPROVED:*                         Yours very truly,
             J. C~.Davis, Jr.                     PRICE DANIEL
             County Affairs Division            Attorney General
             Jesse P. Luton, Jr.
             Reviewing Assistant
             Charles D; Mathews
             First Assistant
             CEO:mw